         Case 1:19-cv-01033-EJD Document 35 Filed 08/29/19 Page 1 of 1




          In the United States Court of Federal Claims
                                         No. 19-1033C
                                   (Filed: August 29, 2019)

*************************************
                                        *
READINESS MANAGEMENT                    *
SUPPORT L.C.,                           *
                  Plaintiff,            *
                                        *
MIDWEST AIR TRAFFIC CONTROL *
SERVICE, INC.,                          *
                                        *
                  Intervenor Plaintiff *
            v.                          *
                                        *
THE UNITED STATES,                      *
                                        *
                  Defendant,            *
                                        *
DYNCORTP INTERNATIONAL, LLC, *
                                        *
                  Intervenor Defendant. *
                                        *
*************************************

                                            ORDER

       On August 27, 2019, Plaintiff, Readiness Management Support L.C., filed a Notice of
Voluntary Dismissal. On August 28, 2019, Intervenor Plaintiff, Midwest Ari Traffic Control
Service, Inc., also filed a Notice of Voluntary Dismissal. In light of the Notices, the Court
dismisses with prejudice the above captioned case pursuant to Rule 41(a)(1)(A)(i) of the Rules of
the United States Court of Federal Claims. The Clerk is directed to enter judgment accordingly.

       IT IS SO ORDERED.
                                                                   s/Edward J. Damich
                                                                   EDWARD J. DAMICH
                                                                   Senior Judge
